Exhibit 10.1



AGREEMENT


This Agreement, dated as of April 1, 2008 (the “Agreement”), is by and among
Dillard’s Inc., a Delaware corporation (the “Company”), and Barington Capital
Group, L.P. and certain of its affiliates (“Barington”), Clinton Group, Inc. and
certain of its affiliates (“Clinton”) and RJG Capital Management, LLC and
certain of its affiliates (“RJG Capital”; Barington, Clinton and RJG Capital
each an “Investor” and, together, the “Investors”).

WHEREAS, the Investors economically own (as defined below) shares of Class A
Common Stock, $0.01 par value, of the Company (the “Common Stock”) as specified
on Schedule A of this Agreement (the “Shares”);

WHEREAS, prior to the date hereof an affiliate of the Investors delivered a
letter (the “Nomination Notice Letter”) to the Company, dated as of March 17,
2008, indicating its intention to nominate (the “Nomination”) four individuals
for election to the Board of Directors of the Company (the “Board”) by the Class
A Stockholders (the “Class A Stockholders”);

WHEREAS, the Company and the Investors have agreed that it is in their mutual
interests to enter into this Agreement, which, among other things, terminates
the pending proxy contest for the election of directors at the 2008 Annual
Meeting (as defined below);

WHEREAS, the Company has agreed that in connection with the Company’s 2008
Annual Meeting of Stockholders (the “2008 Annual Meeting”), the Board will
nominate for election as a member of the Board, and recommend that the Class A
Stockholders vote to elect as a director of the Company, (i) Nick White and
Frank Mori (each, an “Investor Nominee”; together, the “Investor Nominees”) and
(ii) Jimmy Haslam and Brad Martin (each together with the Investor Nominees, the
“Class A Nominees”); and

WHEREAS, the Investors have agreed to refrain from submitting any stockholder
proposal or director nominations at the 2008 Annual Meeting and to vote for the
election of the Company’s nominees for directors at the 2008 Annual Meeting.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS


Section 1.1 Defined Terms. For purposes of this Agreement:


(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).


(b) “Associate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act.


(c) The terms “beneficial owner” and “beneficially own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act. The
terms “economic owner” and “economically own” shall have the same meanings as
“beneficial owner” and “beneficially own”, except that a person will also be
deemed to economically own and to be the economic owner of (i) all shares of
capital stock of the Company which such person has the right to acquire pursuant
to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, and (ii) all shares of capital stock of the Company in which such
person has any long economic interest, including pursuant to a cash settled call
option or other derivative security, contract or instrument (but excluding, for
avoidance of doubt, put options and other short position securities)


1

--------------------------------------------------------------------------------



Section 1.2 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.


ARTICLE II
COVENANTS


Section 2.1 Board of Directors, Annual Meeting and Related Matters.


(a) Nomination of New Directors. The Company agrees that at the 2008 Annual
Meeting, the Board will:


(1) nominate each of the Class A Nominees as a director of the Company whose
term shall expire at the 2009 Annual Meeting; and


(2) cause all proxies received by the Company to be voted in the manner
specified by such proxies.


(b) Election of New Directors. The Company shall use all reasonable best efforts
to ensure that each of the Class A Nominees are elected by Class A Stockholders
at the 2008 Annual Meeting including, without limitation, recommending that the
Company’s stockholders vote in favor of the election of the Class A Nominees at
the 2008 Annual Meeting. Neither the Board nor the Company shall take any
position, make any statements or take any action inconsistent with such
recommendation.


(c) Qualifications. Prior to the execution of this Agreement, the Executive
Committee of the Board has reviewed and approved the qualifications of each of
the Class A Nominees to serve as members of the Board and has determined that
each of the Class A Nominees (i) is “independent” as defined by the listing
standards of the New York Stock Exchange and in accordance with requirements of
Article III, Section 2 of the Bylaws of the Company and (ii) is otherwise
qualified to serve as a Class A director of the Company.


(d) Role of Nominees. Each of the Class A Nominees, upon election to the Board,
will serve as an integral member of the Board and will be governed by the same
protections and obligations regarding confidentiality, conflicts of interests,
fiduciary duties, trading and disclosure policies and other governance
guidelines, and shall have the same rights and benefits, including, without
limitation, with respect to insurance, indemnification, compensation and fees,
as are applicable to all independent directors of the Company. In addition, at
least one of the Class A Nominees shall be nominated and recommended by
management to serve on (i) the Audit Committee and (ii) the Stock Option and
Executive Compensation Committee (except to the extent, if any, that none of the
Class A Nominees is qualified to serve on such a committee under applicable law
or New York Stock Exchange rules).


2

--------------------------------------------------------------------------------



(e) Proxy Solicitation Materials. The Company and the Board agree that the
Company’s proxy statement for the 2008 Annual Meeting and all other solicitation
materials to be delivered to stockholders in connection with the 2008 Annual
Meeting (in each case excepting any materials delivered prior to the date
hereof) shall be prepared in accordance with, and in furtherance of, this
Agreement. The Company will provide the Investors with copies of any portion of
proxy materials or other solicitation materials that contain statements relating
to the Investors, the Investor Nominees and this Agreement at least two business
days in advance of filing such materials with the SEC or disseminating the same
in order to permit the Investors a reasonable opportunity to review and comment
on such materials, and will consider in good faith any comments received by the
Investors and their counsel. The Investors will provide, as promptly as
reasonably practicable, all information relating to the Investor Nominees (and
other information, if any) to the extent required under applicable law to be
included in the Company’s proxy statement and any other solicitation materials
to be delivered to stockholders in connection with the 2008 Annual Meeting. The
proxy statement for the 2008 Annual Meeting shall contain the same type of
information concerning the Investor Nominees as provided for the Company’s other
director nominees.


(f) Replacement Directors. If at any time prior to the Company’s 2009 Annual
Meeting of Stockholders (the “2009 Annual Meeting”) any Investor Nominee is
unable or unwilling to serve (or continue to serve) as a director of the Company
for any reason, then the Investors shall be entitled to designate a replacement
Investor Nominee subject to the consent of the Company, such consent not to be
unreasonably withheld, delayed or conditioned (any replacement Investor Nominee
selected in accordance with this Section 2.1(f), a “Replacement Nominee”), and
such Replacement Nominee shall be deemed an Investor Nominee for all purposes of
this Agreement. In proposing an individual as a Replacement Nominee pursuant to
this Section 2.1(f), the Investors shall provide the Company with such
information regarding such individual as would be required to nominate such
individual as a director pursuant to Article III, Section 16 of the Company’s
By-laws.


(g) Expenses. Within five business days from the date of this Agreement, the
Company shall pay the Investors $200,000 to reimburse the Investors for their
expenses incurred prior to the date of this Agreement in connection with the
Nomination, the contemplated proxy solicitation, the drafting, negotiation and
execution of this Agreement and all of their other activities and matters
related to the foregoing, including, without limitation, the preparation of
related filings with the SEC and the fees and disbursements of counsel, proxy
solicitors, public relations firms, consultants and other advisors, provided the
Investors provide reasonable documentation with respect to such expenses. The
Investors hereby agree that such payment shall be in full satisfaction of any
claims or rights they may have as of the date hereof for reimbursement of fees,
expenses or costs in connection therewith.


(h) Capital Structure. The Company and the Board agree to examine in good faith
and take commercially reasonable steps to achieve (in a manner consistent with
any applicable laws or fiduciary duties) an optimal capital structure for the
Company, which steps may include repurchase of shares of Common Stock (as
operating profits, capital markets, and any other applicable considerations and
constraints permit).


Section 2.2 Voting Provisions. The Investors, together with their respective
Affiliates, will cause all shares of Common Stock for which they have the right
to vote as of the record date for the 2008 Annual Meeting to be present for
quorum purposes and to be voted at such meeting or at any adjournments or
postponements thereof (a) in favor of each director nominated and recommended by
the Board for election at such meeting and (b) against any stockholder
nominations for director which are not approved and recommended by the Board for
election at such meeting, provided that the slate of directors nominated and
recommended by the Board includes the Class A Nominees.


3

--------------------------------------------------------------------------------



Section 2.3 Undertakings by the Investors. By executing this Agreement, the
Investors hereby (i) irrevocably withdraw the Nomination Notice Letter and any
nominations to the Board made prior to the date hereof, (ii) irrevocably
withdraw the demand to inspect certain of the Company’s books and records,
pursuant to a demand letter, dated as of March 20, 2008, sent by affiliates of
the Investors to the Company and (iii) agree to terminate the pending proxy
contest with respect to the election of directors at the 2008 Annual Meeting.
Within two business days of the date of this Agreement, the Investors shall
file, or cause to be filed on its behalf, with the SEC an amendment to its
Schedule 13D with respect to the Company disclosing the material contents of
this Agreement.


Section 2.4 Publicity. Promptly after the execution of this Agreement, the
Company will issue a press release in the form attached hereto as Schedule B.


ARTICLE III
OTHER PROVISIONS


Section 3.1 Representations and Warranties.


(a) Representations and Warranties of the Company. The Company hereby represents
and warrants that this Agreement and the performance by the Company of its
obligations hereunder (i) has been duly authorized, executed and delivered by
it, and is a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, (ii) does not require the approval of
the stockholders of the Company and (iii) does not and will not violate any law,
any order of any court or other agency of government, the Certificate of
Incorporation of the Company, as amended, or the By-Laws of the Company, as
amended, or any provision of any indenture, agreement or other instrument to
which the Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument, or result in
the creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.


(b) Representations and Warranties of the Investors. Each of the Investors
represents and warrants that this Agreement and the performance by each such
Investor of its obligations hereunder has been duly authorized, executed and
delivered by such Investor, and is a valid and binding obligation of such
Investor, enforceable against such Investor in accordance with its terms. Each
Investor hereby further represents and warrants that, as of the date hereof, it
and its Affiliates and Associates are, collectively, the economic owners of such
number of shares of Common Stock as are respectively set forth on Schedule A of
this Agreement.


Section 3.2 Confidentiality. The Company has no obligation to furnish
Confidential Information to the Investors or their respective representatives by
virtue of this Agreement except for Confidential Information provided to the
Investor Nominees in their capacity as directors (and as nominees for director)
of the Company. Each of the Investors hereby acknowledges that it is aware that
the United States securities laws prohibit any person who has material,
non-public information with respect to the Company from transacting in the
securities of the Company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to transact in such securities.


4

--------------------------------------------------------------------------------



Section 3.3 Remedies.


(a) Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including an injunction
or injunctions to prevent and enjoin breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
state or federal court in the State of New York, in addition to any other remedy
to which they may be entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.


(b) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
any state or federal court in the State of New York (and the parties agree not
to commence any action, suit or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 3.5 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in the State of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.


Section 3.4 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.


Section 3.5 Notices.


All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:


  if to the Company: Dillard’s Inc.

Post Office Box 486

Little Rock, AK 72203

Facsimile: (501) 376-5031

Attention: General Counsel

  with a copy to: Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention: Gary Horowitz

Mario Ponce

5

--------------------------------------------------------------------------------



  if to the Investors: Barington Capital Group, L.P.

888 Seventh Avenue, 17th Floor

New York, New York 10019

Facsimile: (212) 586-7684

Attention: James A. Mitarotonda

  Clinton Group, Inc.

9 West 57th Street, 26th Floor

New York, New York 10019

Facsimile: (212) 825-0084

Attention: Vincent Darpino, Esq.

  with a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Facsimile: (212) 715-8000

Attention: Peter G. Smith, Esq.

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 715-5955

Attention: Marc Weingarten, Esq.

Section 3.6 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to the choice of law principles of such state.

Section 3.7 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.

Section 3.8 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns, and nothing in this Agreement is intended to confer on any person other
than the parties hereto or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

Section 3.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of Page Left Blank Intentionally]






6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.


                                                           DILLARD’S INC.

                                                           By:   /s/ Paul J.
Schroeder, Jr.

                                                                 Name:      Paul
J. Schroeder, Jr.

                                                                 Title:     Vice
President and General Counsel




                                                           THE INVESTORS:



                                                           BARINGTON COMPANIES
EQUITY PARTNERS, L.P.

                                                           By: Barington
Companies Investors, LLC, its general partner

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    Managing Member




                                                           BARINGTON COMPANIES
INVESTORS, LLC

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    Managing Member




                                                           BARINGTON
INVESTMENTS, L.P.

                                                           By: Barington
Companies Advisors, LLC, its general partner

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    Managing Member




                                                           BARINGTON COMPANIES
ADVISORS, LLC

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    Managing Member

--------------------------------------------------------------------------------



                                                           BARINGTON COMPANIES
OFFSHORE FUND, LTD.

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    Authorized Signatory




                                                           BARINGTON OFFSHORE
ADVISORS II, LLC

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    Managing Member




                                                           BARINGTON CAPITAL
GROUP, L.P.

                                                           By: LNA Capital
Corp., its general partner

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    President and CEO




                                                           LNA CAPITAL CORP.

                                                           By:   /s/ James A.
Mitarotonda

                                                                 Name:      James
A. Mitarotonda

                                                                 Title:
    President and CEO




                                                           RJG CAPITAL PARTNERS,
L.P.

                                                           By: RJG Capital
Management, LLC, its general partner

                                                           By:   /s/ Ronald
Gross.

                                                                 Name:      Ronald
Gross

                                                                 Title:
    Managing Member




                                                           RJG CAPITAL
MANAGEMENT, LLC

                                                           By:   /s/ Ronald
Gross.

                                                                 Name:      Ronald
Gross

                                                                 Title:
    Managing Member

--------------------------------------------------------------------------------



                                                           CLINTON MULTISTRATEGY
MASTER FUND, LTD.

                                                           By: Clinton Group,
Inc., its investment manager

                                                           By:   /s/ Francis
Ruchalski

                                                                 Name:      Francis
Ruchalski

                                                                 Title:
    Chief Financial Officer




                                                           CLINTON SPECIAL
OPPORTUNITIES MASTER FUND, LTD.

                                                           By: Clinton Group,
Inc., its investment manager

                                                           By:   /s/ Francis
Ruchalski

                                                                 Name:      Francis
Ruchalski

                                                                 Title:
    Chief Financial Officer




                                                           CLINTON MAGNOLIA
MASTER FUND, LTD.

                                                           By: Clinton Group,
Inc., its investment manager

                                                           By:   /s/ Francis
Ruchalski

                                                                 Name:      Francis
Ruchalski

                                                                 Title:
    Chief Financial Officer




                                                           CLINTON LEXINGTON
MASTER FUND, L.P.

                                                           By: Clinton Group,
Inc., its investment manager

                                                           By:   /s/ Francis
Ruchalski

                                                                 Name:      Francis
Ruchalski

                                                                 Title:
    Chief Financial Officer




                                                           CLINTON GROUP, INC.

                                                           By:   /s/ Francis
Ruchalski

                                                                 Name:      Francis
Ruchalski

                                                                 Title:
    Chief Financial Officer

--------------------------------------------------------------------------------



SCHEDULE A





Entity

Number of Shares

Economically Owned

Barington 2,034,869   Clinton 1,762,150   RJG Capital 11,500   Total 3,808,519

--------------------------------------------------------------------------------



SCHEDULE B

Agreed form of Press Release


DILLARD’S REACHES SETTLEMENT AGREEMENT WITH BARINGTON AND CLINTON


Little Rock, Ark. – April 1, 2008 – Dillard’s, Inc. (NYSE: DDS) announced today
that it has reached an agreement with Barington Capital Group, L.P. and Clinton
Group, Inc., in conjunction with Southeastern Asset Management, that will avoid
a proxy contest at the Company’s 2008 Annual Meeting of Stockholders scheduled
for May 17, 2008.


The Company has agreed to nominate the following candidates for the slate of
Class A directors at the annual meeting: James A. Haslam, III, Chief Executive
Officer of Pilot Travel Centers LLC; R. Brad Martin, former chairman and CEO of
Saks Inc.; Frank R. Mori, Co-Chief Executive Officer and President of Takihyo
Inc. and former President and CEO of Anne Klein, Inc. and former CEO and
founding Partner of Donna Karan International; and Nick White, President and
Chief Executive Officer of White & Associates and former Executive Vice
President and General Manager of the Supercenter division of Wal-Mart Stores,
Inc.


Barington and Clinton have agreed to cease their efforts to elect a slate of
four nominees to the Dillard’s Board of Directors at the 2008 annual meeting and
to vote for the election of the company’s nominees.


Chairman and CEO William (Bill) Dillard II, said, “We are pleased to have
reached an agreement with Barington and Clinton. Both the Board and management
welcome the perspectives and insights of our proposed new directors. The Class B
board members are committed to working with the new Class A board members to
ensure that the best operating plan and management team possible are in place.”


Dillards is committed to reviewing whether the company’s real estate assets and
capital are being optimally deployed to prudently build the most value per share
for long-term owners. Specifically, the company plans to close underperforming
stores in order to rationalize real estate as soon as possible, will cut
unnecessary costs, and subject all future commitments for new stores to strict
return on capital requirements that will be set by the board and management.


About Dillard’s
Dillard’s, Inc. is one of the nation’s largest fashion apparel and home
furnishing retailers. The Company’s stores operate with one name, Dillard’s, and
span 29 states. Dillard’s stores offer a broad selection of merchandise,
including products sourced and marketed under Dillard’s exclusive brand names.


Forward-Looking Information
The information above contains certain forward-looking statements. The following
are or may constitute forward looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995: (a) words such as “may,”
“will,” “could,” “believe,” “expect,” “future,” “potential,” “anticipate,”
“intend,” “plan,” “estimate,” “continue,” or the negative or other variations
thereof, and (b) statements regarding matters that are not historical facts. The
Company cautions that forward-looking statements contained in this report are
based on estimates, projections, beliefs and assumptions of management and
information available to management at the time of such statements and are not
guarantees of future performance. The Company disclaims any obligation to update
or revise any forward-looking statements based on the occurrence of future
events, the receipt of new information, or otherwise. Forward-looking statements
of the Company involve risks and uncertainties and are subject to change based
on various important factors. Actual future performance, outcomes and results
may differ materially from those expressed in forward-looking statements made by
the Company and its management as a result of a number of risks, uncertainties
and assumptions. Representative examples of those factors include (without
limitation) general retail industry conditions and macro-economic conditions in
markets in which the Company operates; changes in operating expenses, including
employee wages, commission structures and related benefits.


